92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lebon BRUCE WALKER, a/k/a Larry Gene Platt;  PatriciaAnnette Lee-Walker, a/k/a Angie Platt, Plaintiffs-Appellants,v.TOYOTA MOTOR CREDIT COMPANY, Toyota Motor CreditCorporation, and/or Entity, et al.;  Dennis Cox,Individually and in His Official Capacity as an Agent and/orRepo Officer for Toyota Motor Credit Company, Toyota MotorCredit Corporation, and/or Entity, et al., Defendants-Appellees,andPerry London, Individually and Official Capacity as a BailBondsman;  London Bail Bonding International FidelityCompany, London Bonding Agency, Inc., and/or Entity, et al;Dennis Cox, Individually and in His Official Capacity as aBailman and Bounty Hunter, an Agent of London Bail BondingInternational Fidelity Company, London Bonding Agency, Inc.,and/or Equity, et al.;  Dennis Cox, Individually and in Hisofficial capacity as a Private Detective, PrivateInvestigator, Agent and Owner of Harford Bureau ofInvestigation & Process, Ltd., and/or Entity, et al;Harford Bureau of Investigations Company, Harford Bureau ofInvestigations & Process, Ltd., and/or Entity et al., Defendants.
No. 96-1309.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, District Judge.  (CA-95-1629-DKC)
Lebon Bruce Walker, Patricia Annette Lee-Walker, Appellants Pro Se.  Michael N. Russo, Jr., FERGUSON, SCHETELICH, HEFFERNAN & MURDOCK, P.A., Baltimore, MD;  Francis Joseph Gorman, GORMAN & WILLIAMS, Baltimore, MD, for Appellees.
D.Md.
APPEAL DISMISSED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court order denying their motions for entry of default, to lift stay, and for partial summary judgment;  dismissing their claims for damages under 42 U.S.C. §§ 1985(3) and 1986 (1988);  granting Toyota Motor Credit Company's motion to dismiss;  partly granting Dennis Cox's motion to dismiss;  and staying other aspects of the case pending discovery.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED